         Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                          10/14/2020
    Steven E. Greer,

                                   Plaintiff,
                                                                    1:20-cv-05484 (LTS) (SDA)
                       -against-
                                                                    OPINION AND ORDER
    Tucker Carlson et al.,

                                   Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

          Before the Court is a motion by pro se plaintiff, Steven E. Greer (“Plaintiff” or “Greer”), to

conduct jurisdictional discovery. 1 (Pl.’s Not. of Mot., ECF No. 52.) The discovery sought is for

purposes of opposing a motion by Defendants Tucker Carlson (“Carlson”); Fox Corporation; Fox

News Media; Fox News Network, LLC (“FNN”); Lachlan Murdoch; Suzanne Scott; Justin Wells;

Charles Gasparino; Fox Business Network; Brian Jones; News Corporation; Dow Jones; The Wall

Street Journal; Gerard Baker; and Jennifer Strasburg (“Strasberg”) (collectively, the “Moving

Defendants”), pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, to dismiss this

action for lack of subject matter jurisdiction. (See Defs.’ Not. of Mot., ECF No. 46.) The Moving

Defendants contend that subject matter jurisdiction does not exist because Plaintiff’s

jurisdictional predicate, i.e., diversity, is lacking based upon the citizenship of Carlson and

Strasberg.2 (See Defs.’ Mem. at 3-7.)



1
  Relatedly, Plaintiff filed a letter, dated September 30, 2020, seeking to “stay the proceedings in the
defendants’ motion to dismiss until the matter of jurisdictional discovery is adjudicated.” (Pl.’s 9/30/20
Ltr., ECF No. 72.) By the disposition of the pending motion, Plaintiff’s letter request is rendered moot.
2
 The Moving Defendants contend that Plaintiff is a citizen of Florida, as is Carlson, and that Strasberg is a
U.S. citizen domiciled abroad, both of which destroy diversity. (See Defs.’ Mem., ECF No. 50, at 3-7.)
                                                     1
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 2 of 14




       For the reasons set forth below, Plaintiff’s motion for jurisdictional discovery is GRANTED

IN PART and DENIED IN PART.

                                      PROCEDURAL HISTORY

       On July 14, 2020, Greer commenced this action by filing a Complaint asserting a federal

copyright infringement claim, as well as six state law claims. (See Compl., ECF No. 1.) In his

Complaint, Greer based subject matter jurisdiction on diversity of citizenship, but also asserted

jurisdiction predicated upon his federal copyright claim (with attendant supplemental jurisdiction

over his state law claims). (See id. ¶¶ 85-87.) In his Complaint, he alleged that he “is a citizen of

the United States of America currently with state residencies in New York and Florida.” (Id. ¶ 6.)

On July 21, 2020, a “corrected” Complaint was filed alleging the same claims and jurisdictional

predicates. (See Corrected Compl., ECF No. 6.)

       On August 13, 2020, Greer filed his Amended Complaint. (See Am. Compl.) On September

18, 2020, the Moving Defendants filed their motion to dismiss for lack of subject matter

jurisdiction. (See Defs.’ Not. of Mot.) On September 21, 2020, Greer filed his motion for

jurisdictional discovery (see Pl.’s Not. of Mot.), and on September 30, 2020, he requested that

the proceedings be stayed until his motion for jurisdictional discovery is decided. (See Pl.’s

9/30/20 Ltr.) On September 29, 2020, the Moving Defendants opposed Greer’s motion for

jurisdictional discovery (Defs.’ Opp. Mem., ECF No. 70), and on October 5, 2020, they opposed

his request for a stay. (Defs.’ 10/5/2020 Ltr., ECF No. 80.)

                                          BACKGROUND

       In his Amended Complaint, Greer currently asserts six state law causes of action against

eighteen defendants. (Am. Compl., ECF No. 40.) He bases subject matter jurisdiction on diversity


                                                 2
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 3 of 14




of citizenship.3 (Id. ¶ 85.) In this section, the Court limits its recitation of facts to those that pertain

to the issue of diversity.

        Greer alleges in the Amended Complaint that he “is a citizen of the United States of

America currently living in Florida.” 4 (Am. Compl. ¶ 6.) Greer alleges that Carlson “primarily lives”

in Washington, D.C., but that Carlson’s “current address is actually unknown.” (Id. ¶ 18.) Greer

also alleges that Strasberg “is a U.S. citizen” who has a “last known address” in New Jersey, but

that “she seems to have been relocated by her employer and is now living in London, England,

UK.” (Id. ¶ 76.)

        In support of their motion to dismiss, the Moving Defendants have submitted

Declarations from Carlson and Strasberg. (Carlson Decl., ECF No. 48; Strasberg Decl., ECF No. 49.)

Carlson states that, “[f]rom January 1, 2020, to the present, [he has] resided in the State of

Florida.” (Carlson Decl. ¶ 1.) He states that he “own[s] a home located in Florida, which [he]

regard[s] as [his] permanent residence,” and that he “pay[s] taxes in Florida.” (Id. ¶ 2.) Carlson

has “a Florida driver’s license and [is] registered to vote in Florida.” (Id. ¶ 3.) Carlson also states



3
  Plaintiff’s Amended Complaint also alleges that the Court has supplemental jurisdiction over his state
law claims, pursuant to under 28 U.S.C. § 1367 (Am. Compl. ¶ 86), but the Amended Complaint does not
allege any federal claims to serve as a basis for exercising supplemental jurisdiction over the state law
claims. See Rockwell Int'l Corp. v. United States, 549 U.S. 457, 474 (2007) (“courts look to [an] amended
complaint to determine jurisdiction”). In Wellness Cmty.-Nat’l v. Wellness House, 70 F.3d 46 (7th Cir.
1995), relied on by the Supreme Court in Rockwell Int’l, the Seventh Circuit held that “once the First
Amended Complaint superseded the original complaint, there was no federal claim to which these state
claims could be ‘supplemental.’” Id. at 50.
4
 This allegation is in contrast to his earlier allegation that Greer was “a citizen of the United States of
America currently with state residencies in New York and Florida.” (See Compl. ¶ 6; Corrected Compl. ¶
6.) The allegation also is in contrast to the allegations made by Greer in his Complaint and Amended
Complaint in the action Greer v. Mehiel, No. 15-CV-06119 (S.D.N.Y.), in 2015 that he was “a citizen of the
United States of America currently living and domiciled in New York, New York” and that he was a “citizen
of New York and the United States.” (Compl., 15-CV-06119 ECF No. 1, ¶ 4; Am. Compl., 15-CV-06119 ECF
No. 75, ¶ 4.)

                                                     3
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 4 of 14




that “[t]he State of Florida is [his] true, fixed home and principal establishment, and when [he]

leave[s] Florida, [he has] the intention to return to it.” (Id. ¶ 5.) He states that he has

“documentary evidence that could further substantiate his affirmation of domicile in Florida[,

b]ut out of concern for doxing,[5] [he] would rather not make such evidence available in a public

filing.” (Id. ¶ 4.) However, he offers to make the evidence available to the Court for in camera

review. (See id.)

        Strasberg states that she is a United States citizen and that from “September 2013 to the

present, [she has] resided in the United Kingdom.” (Strasberg Decl. ¶¶ 1, 3.) She states that she

“rent[s] a home located in the county of Hertfordshire outside of London, England” that she

“regard[s] as [her] permanent residence.” (Id. ¶ 4.) Strasberg states that she is “registered to vote

as a U.S. citizen residing abroad.” (Id. ¶ 5.) She is employed by Dow Jones “based out of The Wall

Street Journal’s London offices.” (Id. ¶ 8.) Strasberg also states that “the United Kingdom is [her]

true fixed home and principal establishment, and to which, whenever [she is] absent, [she has]

the intention of returning.” (Id. ¶ 11.) Like Carlson, she claims to have documentary evidence to

support her domicile and also is concerned about doxing. (See id. ¶ 9.) Strasberg too offers to

make her evidence available to the Court for in camera review. (See id. ¶ 10.)

        In his motion now before the Court, Greer seeks discovery “in order to flush out the truth

of where Carlson and Strasburg live now and intend to live in the future.” (See Pl.’s Mem., ECF

No. 53, at 10.) He seeks depositions and document production, including “[a]ddresses of all real



5
  “‘[D]oxing’ (sometimes spelled ‘doxxing’) is short for ‘dropping documents.’” Vangheluwe v. Got News,
LLC, 365 F. Supp. 3d 850, 858 (E.D. Mich. 2019) (citation omitted). “The practice involves ‘using the
Internet to source out and collect someone’s personal and private information and then publicly releasing
that information online.’” Id. (citation omitted). “The ‘goal of doxxing is typically retribution, harassment
or humiliation.’” Id. at 859 (citation omitted).
                                                     4
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 5 of 14




properties where Defendants stay overnight and days spent at those locations,” “[d]etails of

home sales and purchases, and/or leases, including dates of all key transactions, such as listing

and closing of the sale;” “[d]etails of Defendants’ job functions with Fox or News Corp, such as

how and where they film TV shows, report to newspaper editors, and physically show up to work

each day;” “[c]opies of all state ID’s including driver’s licenses;” “[p]roof of voter registration and

testimony on locations of past voting;” “[a]ll tax filings to show state taxes paid [with d]ollar

amounts . . . redacted;” “[t]estimony and subpoenaed records of all flight itineraries to

demonstrate commuting to work and time spent at claimed domicile, and the same for hotels;”

and “[p]roof of membership in unions, fraternal organizations, churches, clubs, and other

associations.” (Id. at 10-11.) In his September 30 letter, Greer states that “the discovery [he]

seek[s] is required before [he] can address the [motion to dismiss].” (Pl.’s 9/30/20 Ltr. at 1.)

       In response to Greer’s motion for jurisdictional discovery, the Moving Defendants

submitted supplemental Declarations of Carlson and Strasberg and also submit a Declaration of

Chelsea Conkling (“Conkling”). (Carlson Supp. Decl., ECF No. 67; Strasberg Supp. Decl., ECF No.

68; Conkling Decl., ECF No. 69.) Carlson states in his supplemental Declaration that, “[i]n the

autumn of 2019, [he] decided to make Florida a permanent home and purchased a residence,

after 25 years of renting a residence in Florida.” (Carlson Supp. Decl. ¶ 2.) “The purchase date for

the Florida house, which is near the residence that [Carlson] had been renting, was January 7,

2020, six months before this lawsuit was filed[, and he] began to furnish the Florida house on

that date, and began to move personal items from [his] Washington, DC home to the Florida

location in February.” (Id.) Carlson states that he “put [his] Washington, DC house up for sale in

April of 2020” and “accepted an offer to buy the property in May,” and that “the closing took


                                                  5
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 6 of 14




place on July 9, 2020, which was the week before this action was filed.” (Id. ¶ 3.) He also states

that he acquired his Florida driver’s license and registered to vote in Florida on February 20, 2020,

and that he has no other driver’s licenses. (See id. ¶ 5.)

       Conkling, a Human Resources Generalist at FNN, states that “[o]n December 19, 2019,

Tucker Carlson’s assistant notified the Human Resources Department at Fox News of a change of

his residence for payroll and tax purposes.” (Conkling Decl. ¶ 3.) She also stated that, “[a]t that

time, Mr. Carlson changed to a Florida address as of January 1, 2020.” (Id.)

       Strasberg states in her supplemental Declaration that, “apart from occasional travel to

the U.S. for work or family visits, [she has] resided exclusively in the United Kingdom since

September 2013.” (Strasberg Supp. Decl. ¶ 4.) She “own[s] a property in Brooklyn, New York,

[but] it has been rented out to tenants pursuant to long term leases since [she] left the United

States in 2013.” (Id. ¶ 5.) Strasberg also states that she has filed U.K. tax returns annually since

2014, that she has “a National Insurance Number (similar to a U.S. Social Security number) that

was issued to [her] by the British government,” that she is “registered with the National Health

Service (NHS) in the U.K., where [she] receive[s her] health care” and that she “owns a car in the

U.K.” and holds “a U.K. Driving Licence expiring in 2027.” (Id. ¶¶ 8-10.)

       In reply, Greer argues in substance that he has made a prima facie showing regarding

diversity jurisdiction and that, in any event, all that is required is that he make a “sufficient start”

towards establishing jurisdiction, and he also has met that lesser standard. (See Pl.’s Reply, ECF

No. 73, at 6.)




                                                   6
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 7 of 14




                                        LEGAL STANDARDS

I.     Diversity Jurisdiction

       “‘It is a fundamental precept that federal courts are courts of limited jurisdiction’ and lack

the power to disregard such limits as have been imposed by the Constitution or Congress.”

Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009)

(quoting Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)). “Perhaps the most

important limit is subject-matter jurisdiction, which defines ‘a court’s competence to adjudicate

a particular category of cases.’” Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals,

Inc., 943 F.3d 613, 617 (2d Cir. 2019) (quoting Wachovia Bank v. Schmidt, 546 U.S. 303, 305

(2006)). “‘[B]ecause it involves a court’s power to hear a case,’ subject-matter jurisdiction cannot

be forfeited, waived, or conferred by consent of the parties.” Id. (quoting United States v. Cotton,

535 U.S. 625, 630 (2002)).

       This case involves diversity jurisdiction. The Court has “original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of the different States.” 28 U.S.C. § 1332(a)(1). “The

Supreme Court has interpreted ‘citizens of different States’ to grant jurisdiction only ‘if diversity

of citizenship among the parties is complete, i.e., only if there is no plaintiff and no defendant

who are citizens of the same State.’” Platinum-Montaur, 943 F.3d at 617 (quoting Wis. Dep’t of

Corr. v. Schacht, 524 U.S. 381, 388 (1998)).

       “‘It is well-settled that the party asserting federal jurisdiction bears the burden of

establishing jurisdiction,’ and it must prove jurisdiction by a ‘preponderance of evidence.’”

Platinum-Montaur, 943 F.3d at 617 (quoting Blockbuster, Inc. v. Galeno, 472 F.3d 53, 57 (2d Cir.


                                                 7
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 8 of 14




2006); Liranzo v. United States, 690 F.3d 78, 84 (2d Cir. 2012)). “In deciding a Federal Rule of Civil

Procedure 12(b)(1) motion to dismiss for lack of subject matter jurisdiction, a court may consider

evidence outside the pleadings.” Haber v. United States, No. 14-CV-08325 (LTS) (KNF), 2015 WL

3797308, at *2 (S.D.N.Y. June 18, 2015), aff’d, 823 F.3d 746 (2d Cir. 2016) (citing Kamen v. Am.

Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986)).

       “A party’s citizenship under 28 U.S.C. § 1332 depends on his domicile at the time the legal

action is commenced.” Chevalier v. USA Exp. Moving & Storage Inc., No. 03-CV-09059 (PKL), 2004

WL 1207874, at *2 (S.D.N.Y. June 2, 2004) (citing Linardos v. Fortuna, 157 F.3d 945, 947-48 (2d

Cir. 1998)); see also Van Buskirk v. United Grp. of Companies, Inc., 935 F.3d 49, 53 (2d Cir. 2019)

(“For purposes of diversity jurisdiction, the relevant domicile is the parties’ domicile at the time

the complaint was filed.” (citation omitted)). “Domicile is ‘the place where a person has his true

fixed home and principal establishment, and to which, whenever he is absent, he has the

intention of returning.’” Palazzo ex rel. Delmage, 232 F.3d 38, 42 (2d Cir. 2000) (quoting Linardos,

157 F.3d at 948 (2d Cir. 1998)). “Domicile is established initially at birth and is presumed to

continue in the same place, absent sufficient evidence of a change.” Id. To effect a change of

domicile, “two things are indispensable: First, residence in a new domicil[e]; and, second, the

intention to remain there.” Id. (quoting Sun Printing & Publ’g Ass’n v. Edwards, 194 U.S. 377, 383

(1904)). To determine domicile, “[a] court must consider the entire course of a person’s conduct

in order to determine the relevant intent.” Korb v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No.

03-CV-10333 (CSH), 2006 WL 300477, at *1 (S.D.N.Y. Feb. 7, 2006).

       Factors that courts often consider include: voting registration and voting practices,
       location of real and personal property, location where taxes are paid, location of
       brokerage and bank accounts, driver’s and other licenses, membership in
       churches, clubs, and associations, whether the person owns or rents his place of

                                                  8
       Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 9 of 14




        residence, and locations of the person’s physician, lawyer, accountant, dentist, or
        stockbroker. A ‘totality of the evidence’ approach is called for, and no single factor
        is conclusive, although the residence of a married person’s spouse and children (if
        the couple has not separated) is given considerable weight.

Id. (internal citations and quotation marks omitted).

        “A person has only one domicile at any given moment, though it may change.” Van

Buskirk, 935 F.3d at 53 (citing Palazzo, 232 F.3d at 42). The general rule regarding proof of a

change in domicile is that a party “has the burden of proving the ‘require[d] . . . intent to give up

the old and take up the new [domicile], coupled with an actual acquisition of a residence in the

new locality,’ and must prove those facts ‘by clear and convincing evidence.’” 6 Palazzo, 232 F.3d

at 42 (quoting Katz v. Goodyear Tire & Rubber Co., 737 F.2d 238, 243-44 (2d Cir. 1984)).

        “United States citizens who are domiciled abroad are neither citizens of any state of the

United States nor citizens or subjects of a foreign state, and [28 U.S.C] § 1332(a) does not provide

that the courts have jurisdiction over a suit to which such persons are parties.” Cresswell v.

Sullivan & Cromwell, 922 F.2d 60, 68 (2d Cir. 1990); accord Herrick Co. v. SCS Commc’ns, Inc., 251

F.3d 315, 322 (2d Cir. 2001). Indeed, “the language of § 1332(a) is specific and requires the

conclusion that a suit by or against United States citizens domiciled abroad may not be premised

on diversity.” Cresswell, 922 F.2d at 68.




6
  In cases like the one before the Court, where it is alleged that a party challenging federal jurisdictoin has
changed his or her domicile, there is a potential conflict as to which party bears the burden of proof, i.e.,
“the party asserting federal jurisdiction,” see Platinum-Montaur, 943 F.3d at 617, or the party alleging
that his or her domicile has changed. See Palazzo, 232 F.3d at 42. As explained in Pacho v. Enter. Rent-A-
Car, 510 F. Supp. 2d 331 (S.D.N.Y. 2007), this conflict “has been resolved by the Second Circuit.” Id. at 335
(citing Herrick, 251 F.3d at 323). The party invoking diversity jurisdiction “bears the burden of persuasion
with respect to [the] initial domicile” of the party opposing such jurisdiction. Id. “Once such an original
domicile is demonstrated, Herrick teaches that the opposing party ‘bear[s] the burden of proving that [the
initial domicile] had been abandoned for’ some other domicile.” Id. (quoting Herrick, 251 F.3d at 324).
                                                      9
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 10 of 14




II.    Jurisdictional Discovery

       To obtain jurisdictional discovery, a plaintiff must show that the discovery is “likely to

produce facts needed to withstand a Rule 12(b)(1) motion.” Molchatsky v. United States, 778 F.

Supp. 2d 421, 438 (S.D.N.Y. 2011) (quoting Freeman v. United States, 556 F.3d 326, 342 (5th Cir.

2009)), aff’d, 713 F.3d 159 (2d Cir. 2013); see also Mills 2011 LLC v. Synovus Bank, 921 F. Supp.

2d 219, 228 (S.D.N.Y. 2013) (jurisdictional discovery appropriate where there has been a

“threshold showing” of “facts that would support a colorable claim of jurisdiction”). It has been

held in an analogous context regarding personal (rather than subject matter) jurisdiction that a

court may order jurisdictional discovery where, “even if [a] plaintiff has not made a prima facie

showing [of jurisdiction, it has] made a sufficient start toward establishing personal jurisdiction.”

City of Almaty v. Ablyazov, 278 F. Supp. 3d 776, 809 (S.D.N.Y. 2017) (internal quotation marks

omitted); see also Ehrenfeld v. Mahfouz, 489 F.3d 542, 550 n.6 (2d Cir. 2007) (stating that it would

be “legal error” for district court to “forbid[ ] jurisdictional discovery any time a plaintiff does not

make a prima facie showing of jurisdiction”). Of course, however, discovery need not be granted

to permit a fishing expedition for jurisdictional facts. See RSM Prod. Corp. v. Fridman, 643 F. Supp.

2d 382, 402 (S.D.N.Y. 2009), aff’d, 387 F. App’x 72 (2d Cir. 2010).

       It is within a district court’s discretion to determine whether a plaintiff is entitled to

conduct jurisdictional discovery and to “devis[e] the procedures . . . to ferret out the facts

pertinent to jurisdiction.” See APWU v. Potter, 343 F.3d 619, 627 (2d Cir. 2003); see also Prakash

v. Am. Univ., 727 F.2d 1174, 1179 (D.C. Cir. 1984) (“court has considerable latitude in devising

the procedures it will follow to ferret out the facts pertinent to jurisdiction”).




                                                  10
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 11 of 14




                                             DISCUSSION

I.     Grant Of Limited Jurisdictional Discovery

       Plaintiff has made a sufficient start towards establishing that subject matter jurisdiction

exists. Plaintiff alleged that Carlson “primarily lives” in Washington, D.C. (Am. Compl. ¶ 18), and

Carlson does not dispute that, up to the end of 2019, his domicile was in Washington, D.C. Thus,

the Court finds that Plaintiff has met his burden of persuasion regarding Carlson’s initial domicile.

See Pacho, 510 F. Supp. 2d at 335. Thus, it is now incumbent on Carlson to prove that he

“abandoned” his initial domicile in Washington, D.C. for a domicile in Florida. See id. The Court

finds that Plaintiff is entitled to some limited discovery before determining whether Carlson has

met his burden of proof. See Townsend Rabinowitz Pantaleoni & Valente, P.C. v. Holland Indus.,

Inc., 109 F.R.D. 671, 673 (S.D.N.Y. 1986) (permitting discovery on issue of whether party changed

domicile).

       With respect to Strasberg, it must be determined whether she has abandoned a domicile

in the United States, and thus is a U.S. citizen domiciled abroad, such that diversity jurisdiction

cannot exist under Cresswell, 922 F.2d at 68. In his Amended Complaint, Plaintiff alleged that

Strasberg “is a U.S. citizen” who has a “last known address” in New Jersey, who is “now living in

London, England, UK.” (Am. Compl. ¶ 76.) Strasberg does not dispute that, prior to leaving the

U.S. in 2013, she was a U.S. citizen residing in the United States. Thus, the Court finds that Plaintiff

has met his burden of persuasion regarding Strasberg’s initial domicile, i.e., in the United States.

See Pacho, 510 F. Supp. 2d at 335. Thus, it is now incumbent on Strasberg to prove that she

“abandoned” her initial domicile in the United States for a domicile in the United Kingdom. See

id.


                                                  11
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 12 of 14




       The central question with respect to Strasberg is whether she intends to “remain” in the

United Kingdom or return to the United States. See Palazzo, 232 F.3d at 42. It is not uncommon

for U.S. citizens who are living abroad to intend to return to the United States. See, e.g., Seales v.

Panamanian Aviation Co., No. 07-CV-02901 (CPS) (CLP), 2009 WL 395821, at *7 (E.D.N.Y. Feb. 18,

2009) (plaintiff denied he intended to make foreign country his “permanent home” and stated

“he always intended to return to the United States”), aff’d, 356 F. App’x 461 (2d Cir. 2009). As

with Carlson, the Court finds that Plaintiff is entitled to some limited discovery before

determining whether Strasberg has met her burden of proof. See Townsend Rabinowitz

Pantaleoni & Valente, P.C., 109 F.R.D. at 673.

II.    Scope Of Limited Jurisdictional Discovery

       In determining the scope of the limited jurisdictional discovery to permit, the Court is

mindful of the need for proportionality; that is, the discovery permitted must be proportional to

the current needs of the case. See Carl v. Edwards, No. 16-CV-03863 (ADS) (AKT), 2017 WL

4271443, at *9 (E.D.N.Y. Sept. 25, 2017) (court has “duty to ensure, in accordance with Rule

26(b)(1) that the discovery sought by Plaintiff—even in the limited jurisdictional context—is both

relevant and proportional in light of the particular facts and circumstances of this case”). Plaintiff

already has access to two Declarations from each of Carlson and Strasberg regarding the location

of their domicile at the time this action was commenced. The Court, in its discretion, finds that

the limited discovery in this case should be narrowly circumscribed and therefore limits such

discovery to no more than 15 document requests and 15 interrogatories for each of Carlson and




                                                 12
     Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 13 of 14




Strasberg. See id. at *2 (limiting jurisdictional discovery to document requests and

interrogatories).

       Carlson and Strasberg shall be entitled to redact from the documents they produce

personally identifiable information, as well as other non-relevant information of a personal or

sensitive information (for example, the purchase price of Carlson’s home). In addition, in order

to protect the legitimate privacy rights of Carlson and Strasberg, the Court shall enter a Protective

Order, which will enable Carlson and/or Strasberg to designate documents and interrogatory

responses confidential and require them to be filed under seal.

                                           CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for jurisdictional discovery is GRANTED IN

PART and DENIED IN PART. Thus, it is hereby ORDERED, as follows:

       1) The parties shall meet and confer and file with the Court, no later than October 21,

           2020, a proposed Protective Order in the form of the Model Protective Order available

           at https://cutt.ly/VgoTbt3.

       2) No later than October 23, 2020, Plaintiff may serve no more than 15 document

           requests and no more than 15 interrogatories on each of Carlson and Strasberg.

       3) If Defendants object to any document requests and/or interrogatories, they promptly

           shall so advise Plaintiff in writing and then meet and confer to seek to resolve such

           objections. If a consensual resolution cannot be reached, a joint letter shall be filed

           with the Court no later than October 30, 2020, which shall be no longer than five pages

           in length, setting forth the disputes and the parties’ respective positions as to such

           disputes.


                                                 13
      Case 1:20-cv-05484-LTS-SDA Document 86 Filed 10/14/20 Page 14 of 14




         4) No later than November 9, 2020, Defendants Carlson and Strasberg shall respond to

            Plaintiff’s document requests and interrogatories, and produce responsive

            documents.

         5) No later than November 23, 2020, Plaintiff shall file his opposition to the Moving

            Defendants’ motion to dismiss (ECF No. 46). Since Plaintiff’s Amended Complaint does

            allege his domicile at the time this action was commenced, 7 along with his opposition,

            Plaintiff shall file an affidavit or declaration setting forth his domicile, along with proof

            establishing such domicile.

         6) No later than December 2, 2020, the Moving Defendants shall file their reply.

SO ORDERED.

Dated:          New York, New York
                October 14, 2020

                                                          ______________________________
                                                          STEWART D. AARON
                                                          United States Magistrate Judge




7
  As set forth above, Plaintiff’s Complaint and Amended Complaint only allege his residences, not his
domicile. See Van Buskirk, 935 F.3d at 54 (“evidence of residence is insufficient to establish domicile”
(emphasis in original)). Moreover, Plaintiff’s domicile in 2015 was New York. (See footnote 4, supra.) If
Plaintiff’s domicile still is in New York, then complete diversity would be lacking since the principal place
of business of certain of the corporate defendants appears to be in New York. (See Am. Compl. ¶¶ 43-44.)
                                                     14
